Name: Commission Regulation (EEC) No 766/84 of 21 March 1984 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 84 / 8 Official Journal of the European Communities 27 . 3 . 84 COMMISSION REGULATION (EEC) No 766/ 84 of 21 March 1984 on the supply of various lots of butteroil as food aid Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 5 ), as amended by Regulation (EEC) No 1886 / 83 ( 6 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products 0 ), as last amended by Regulation (EEC) No 1600 / 83 ( 2 ), and in particular Article 6 (7 ) thereof, Having regard to Council Regulation (EEC) No 1039 / 82 of 26 April 1982 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1982 food-aid programme ( 3 ), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 1992 / 83 of 11 July 1983 laying down the implementing rules for 1983 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid management ( 4 ), Whereas , under the food-aid programmes adopted by the Council Regulations specified in Annex I , certain recipient third countries and organizations have requested the supply of the quantity of butteroil set out therein ; HAS ADOPTED THIS REGULATION: Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply butteroil as food aid on the special terms set out in Annex I. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . * This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 March 1984 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 163 , 22 . 6 . 1983 , p. 56 . ( 3 ) OJ No L 120 , 1 . 5 . 1982 , p . 5 . (&lt;) OJ No L 196 , 20 . 7 . 1983 , p . 1 . ( s ) OJ No L 142 , 1 . 6 . 1983 , p . 1 . ( s ) OJ No L 187 , 12 . 7 . 1983 , p . 29 . 27 . 3 . 84 Official Journal of the European Communities No L 84 / 9 ANNEX I Notice of invitation to tender ( 1 ) Description of the lot A 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient 3 . Country of destination j* , Guyana 4 . Stage and place of delivery fob 5 . Representative of the recipient  6 . Total quantity 100 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics  10 . Packaging 20 kilograms 1 1 . Supplementary markings on the packaging 'TO GUYANA' 12 . Shipment period Before 30 April 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 No L 84 / 10 Official Journal of the European Communities 27 . 3 . 84 Description of the lot B 1 . Programme 1983 (a) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Pakistan 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 340 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks , Belgian 9 . Specific characteristics  10 . Packaging Five kilograms 11 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 31 May 1984 13 . Closing date for the submission of tenders 9 April 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 June 1984 (b ) closing date for the submis ­ sion of tenders 23 April 1984 15 . Miscellaneous  27 . 3 . 84 Official Journal of the European Communities No L 84 / 11 Description of the lot C 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient 3 . Country of destination Somalia 4 . Stage and place of delivery cif Mogadiscio 5 . Representative of the recipient Mr Abdi Aden Nur, Director of Food Aid, PO box 1742 , Mogadiscio , Somali Democratic Republic 6 . Total quantity 610 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging Five kilograms 1 1 . Supplementary markings on the packaging 'TO SOMALIA' 12 . Shipment period Before 31 May 1984 13 . Closing date for the submission of tenders 9 April 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 June 1984 (b ) closing date for the submis ­ sion of tenders 23 April 1984 15 . Miscellaneous ( 3 ) No L 84/ 12 Official Journal of the European Communities 27 . 3 . 84 Description of the lot D 1 . Programme 1982 (a ) legal basis Council Regulation (EEC) No 1039 / 82 ( b ) purpose Council Regulation (EEC) No 1040 / 82 2 . Recipient 3 . Country of destination India 4 . Stage and place of delivery fob 5 . Representative of the recipient  6 . Total quantity 1 000 tonnes ( 4 ) 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks British 9 . Specific characteristics  10 . Packaging 200 kilograms ( 5 ) 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 31 May 1984 13 . Closing date for the submission of tenders 9 April 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 June 1984 ( b ) closing date for the submis ­ sion of tenders 23 April 1984 15 . Miscellaneous  27 . 3 . 84 Official Journal of the European Communities No L 84 / 13 Description of the lot E 1 . Programme 1982 (a) legal basis Council Regulation (EEC ) No 1039 / 82 (b ) purpose Council Regulation (EEC) No 1040 / 82 2 . Recipient 3 . Country of destination India 4 . Stage and place of delivery fob 5 . Representative of the recipient  6 . Total quantity 100 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging 20 kilograms 1 1 . Supplementary markings on the packaging 'CALCUTTA / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD-AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY' 12 . Shipment period Before 15 June 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 No L 84 / 14 Official Journal of the European Communities 27 . 3 . 84 Description of the lot F 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 (b) purpose Commission Decision of 29 July 1983 2 . Recipient r India 3 . Country of destination J 4 . Stage and place of delivery fob 5 . Representative of the recipient  6 . Total quantity 2 000 tonnes ( 4 ) 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging 20 kilograms 1 1 . Supplementary markings on the packaging 'BOMBAY / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD-AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY' 12 . Shipment period Before 31 May 1984 13 . Closing date for the submission of tenders 9 April 1984 14. In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 June 1984 (b) closing date for the submis ­ sion of tenders 23 April 1984 15 . Miscellaneous  27. 3 . 84 Official Journal of the European Communities No L 84 / 15 Description of the lot G H 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992/ 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient 3 . Country of destination India 4 . Stage and place of delivery fob 5 . Representative of the recipient 6 . Total quantity 700 tonnes 700 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks French 9 . Specific characteristics 10 . Packaging Five kilograms 1 1 . Supplementary markings on the packaging 'BOMBAY / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD-AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY' 12. Shipment period Before 31 May 1984 13 . Closing date for the submission of tenders 9 April 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 June 1984 (b ) closing date for the submis ­ sion of tenders 23 April 1984 15 . Miscellaneous No L 84 / 16 Official Journal of the European Communities 27 . 3 . 84 Description of the lot I 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient 3 . Country of destination India 4. Stage and place of delivery fob 5 . Representative of the recipient  6 . Total quantity 2 000 tonnes ( 4 ) 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics  10 . Packaging Five kilograms 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 31 May 1984 13 . Closing date for the submission of tenders 9 April 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 June 1984 (b ) closing date for the submis ­ sion of tenders 23 April 1984 15 . Miscellaneous  27 . 3 . 84 Official Journal of the European Communities No L 84 / 17 Description of the lot K 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient 3 . Country of destination j* India 4 . Stage and place of delivery fob 5 . Representative of the recipient  6 . Total quantity * 400 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks British 9 . Specific characteristics  10 . Packaging Five kilograms 1 1 . Supplementary markings on the packaging 'MADRAS / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD-AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY' 12 . Shipment period Before 31 May 1984 13 . Closing date for the submission of tenders 9 April 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 June 1984 (b ) closing date for the submis ­ sion of tenders 23 April 1984 15 . Miscellaneous  No L 84 / 18 Official Journal of the European Communities 27 . 3 . 84 Description of the lot L 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Cape Verde 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 31 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics  10 . Packaging Five kilograms 1 1 . Supplementary markings on the packaging 'CAPE VERDE 2649 / PRAIA / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 30 April 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 27. 3 . 84 Official Journal of the European Communities No L 84 / 19 Description of the lot M 1 . Programme 1983 (a) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 16 December 1983 2. Recipient World Food Programme 3 . Country of destination Mauritania 4. Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6. Total quantity 200 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics  10 . Packaging Five kilograms 1 1 . Supplementary markings on the packaging 'MAURITANIE 1361 / DAKAR EN TRANSIT AROSSO / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' 12 . Shipment period Before 31 May 1984 13 . Closing date for the submission of tenders 9 April 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 June 1984 (b) closing date for the submis ­ sion of tenders 23 April 1984 15 . Miscellaneous  No L 84 / 20 Official Journal of the European Communities 27 . 3 . 84 Description of the lot N 1 . Programme 1983 (a) legal basis Council Regulation (EEC ) No 1992 / 83 (b) purpose Commission Decision of 29 July 1983 2 . Recipient 3 . Country of destination Jamaica 4 . Stage and place of delivery fob 5 . Representative of the recipient Ambassade de JamaÃ ¯que, Rue de la Loi 83-85 , B-1040 Bruxelles ( tel . 02-230 11 70 ) 6 . Total quantity 200 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging Five kilograms 1 1 . Supplementary markings on the packaging 'TO JAMAICA' 12 . Shipment period Before 31 May 1984 13 . Closing date for the submission of tenders 9 April 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 June 1984 (b ) closing date for the submis ­ sion of tenders 23 April 1984 15 . Miscellaneous  27 . 3 . 84 Official Journal of the European Communities No L 84 / 21 Notes : 0 ) This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , takes the place of an invitation to tender . ( 2 ) See the list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer shall forward to the recipient on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination . ( 4 ) Each tender may relate only to a partial quantity of 500 tonnes as specified in the complementary notice of invitation to tender published along with this Regulation in the 'C' series of the Official Journal of the European Communities, indicating the location of the warehouses in which the product is stored. ( 5 ) In new, bunged metal drums , coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees , of 190 to 200 kilograms ( to be indicated in the tender) net weight , fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to withstand a long sea journey . Their composition must not be such as to be harmful to human health or to cause a change in the colour , taste or odour of their contents . Each drum must be fully leakproof. No L 84/ 22 Official Journal of the European Communities 27 . 3 . 84 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali ( in tonnellate) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking B 340 40 PAM Pakistan Pakistan 2149 / Karachi / Action of the World Food Programme 300 PAM Pakistan Pakistan 2451 / Karachi / Action of the World Food Programme D 1 000 300 RÃ ©publique de l'Inde RÃ ©publique de l'Inde (Bombay) Bombay / Supplied to the Indian Dairy Cor ­ poration under the food-aid programme of the European Economic Community 300 RÃ ©publique de l'Inde RÃ ©publique de l'Inde (Bombay ) Bombay / Supplied to the Indian Dairy Cor ­ poration under the food-aid programme of the European Economic Community 300 RÃ ©publique de l'Inde RÃ ©publique de l'Inde (Madras ) Madras / Supplied to the Indian Dairy Cor ­ poration under the food-aid programme of the European Economic Community 100 RÃ ©publique de l'Inde RÃ ©publique de l'Inde (Calcutta ) Calcutta / Supplied to the Indian Dairy Cor ­ poration under the food-aid programme of the European Economic Community I 2 000 250 RÃ ©publique de l'Inde RÃ ©publique de l'Inde (Calcutta ) Calcutta / Supplied to the Indian Dairy Cor ­ poration under the food-aid programme of the European Economic Community 750 RÃ ©publique de l'Inde RÃ ©publique de l'Inde (Calcutta ) Calcutta / Supplied to the Indian Dairy Cor ­ poration under the food-aid programme of the European Economic Community 500 RÃ ©publique de l'Inde RÃ ©publique de l'Inde (Calcutta ) Calcutta / Supplied to the Indian Dairy Cor ­ poration under the food-aid programme of the European Economic Community 500 RÃ ©publique de l'Inde RÃ ©publique de l'Inde (Calcutta ) Calcutta / Supplied to the Indian Dairy Cor ­ poration under the food-aid programme of the European Economic Community